United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                      August 3, 2016

                                          Before

                           WILLIAM J. BAUER, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

No. 15‐1720

Kimberly Hively,                             Appeal from the United States District Court
            Plaintiff‐Appellant,             for the Northern District of Indiana,
                                             South Bend Division
      v.

Ivy Tech Community College,                  No. 3:14‐cv‐1791
South Bend,
            Defendant‐Appellee.              Rudy Lozano, Judge

                                        O R D E R

      This Court’s opinion of July 28, is amended as follows:

      On page 7 of the opinion, the word “discrimination” should be inserted between
the words “orientation” and “in” so that the complete sentence which begins on page 6
and carries over to page 7 reads as follows:

      Moreover, Congress has not acted to amend Title VII even in the face of an
      abundance of judicial opinions recognizing an emerging consensus that
      sexual orientation discrimination in the workplace can no longer be
      tolerated.